Melvin Mayfield, Judge, concurring. I concur in the result reached by the opinion written by Chief Judge Jennings in this case. However, for understanding and explanation I would substitute the following language for the last, one-sentence paragraph in Judge Jennings’ opinion: In summary, the trial court’s judgment found “there exists no genuine issue of material fact in this case” and granted summary judgment in favor of Arkansas Development Finance Authority, First Commercial Mortgage Company, and Verex Assurance, Inc. The only notice of appeal filed was by First National Bank of Arkansas. We affirm the judgment in favor of Verex. We reverse the judgment in favor of Arkansas Development Finance Authority and First Commercial Mortgage Company because of the trial court’s holding that First National Bank waived any objection or defense it may have had based on any statute of limitation that might otherwise apply. We hold against First National on its arguments that venue was improper and that the chancery court, which tried this case, lacked subject matter jurisdiction. We remand on all other issues. Affirmed in part, and reversed and remanded in part;